DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/19 and 1/7/21 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 3/12/20.  These drawings are accepted.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marston (GB 2543034).
Claim 1: Marston discloses a hair brush (1) comprising a housing (24); a cooling device in the housing (Page 4, 29-37; 32); a comb (Page 15, 29-35) in thermally conductive contact with the cooling device (Page 15, 29-35) and adapted to be cooled when thermal energy in the form of heat from the heat sink (38) is transferred by the cooling device in a direction away from the cooling portion of the comb; wherein the comb has a hair contacting surface in the form of a row of central teeth (Page 15, 29-35; see Figs 10-11) extending from the cooling device with the teeth being able to directly engage a user’s hair (see Figs 4 & 6). 
Claims 3-4 and 12: Marston further discloses the cooling device having a hot top side and a bottom cool side (Page 2, 1-15) and wherein the hot side of the cooling device includes/contacts a heat sink (38) in the housing and a fan assembly (34) assists in moving heat away from the heat sink (Page 9, 1-10), which draws heat away from the comb. 
Claim 6: Marston discloses the cooling device including a cord (see Fig 3) which is well known to include a plug for plugging into a power outlet. 
Claims 9-11 and 13: Marston discloses the housing further including a series of openings (851, Figs 10 & 11) with at least a portion of the comb teeth extending through the opening and further comprising a series of additional rows of bristles extending from the housing through these holes and surrounding the central row of comb teeth (Page 15, 29-35). These additional rows of bristles can also be considered “second combs” that are selectively connectable to the housing interchangeably (see Figs 10-11). Marston further discloses the housing comprising metal (Page 8, 15-25). 
Claim 14: Marston discloses the housing having vents (122, Fig 3a). 
Claim(s) 1-6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (KR 10-2011-0135247).
Claims 1-2: Jeong discloses a hairbrush (10) comprising: a housing (11+12); a cooling device (31) in the form of a Peltier (thermoelectric cooler) [0024] in the housing; a comb (13) in thermally conductive contact with the cooling device (31) and adapted to be cooled by a fan (33) and a fan (32) for transferring heat away from the comb; wherein a plurality of comb teeth help to form the hair contacting surface (see Figs 1-5). 
Claims 3-4 and 12: Jeong discloses the cooling device including a Peltier (31; thermoelectric cooler) [0024] and these are known to have a hot side and a cool side and the hot side is illustrated as contacting a heat sink with fins (see Fig 5) in the housing and one or more fan assemblies (32) assist in moving heat away from the heat sink [0025] and the comb. 
Claim 5: Jeong discloses the housing being formed of a synthetic resin that discharges negative ions during use [0019] and thereby the housing includes an “ionizer” integrated in the housing. 
Claim 6: Jeong discloses the housing including a cord (see Figs 1-4) which are known to include a plug at the end for supplying power to the device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston (GB 2543034) in view of Christensen (US 20210204685). 
Claims 7-8: Marston discloses the invention essentially as claimed except for the power being supplied by a rechargeable battery having a usb connector. 
Christensen, however, discloses a personal hygiene device in the form of a powered toothbrush and teaches providing powered brushes with a rechargeable battery that includes a USB charging connector [0078] in order to allow a user to maintain a charge on the device when away from power sources, like when camping [0078]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Marston by providing it with a rechargeable battery power source as prescribed by Christensen in order to allow a user to maintain a charge on the device when away from power sources, like when camping.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-2011-0135247) in view of Christensen (US 20210204685).
Claims 7-8: Jeong discloses the invention essentially as claimed except for the power being supplied by a rechargeable battery having a usb connector.  
Christensen, however, discloses a personal hygiene device in the form of a powered toothbrush and teaches providing powered brushes with a rechargeable battery that includes a USB charging connector [0078] in order to allow a user to maintain a charge on the device when away from power sources, like when camping [0078]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Jeong by providing it with a rechargeable battery power source as prescribed by Christensen in order to allow a user to maintain a charge on the device when away from power sources, like when camping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772